Citation Nr: 0403331	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  98-19 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbar paravertebral 
myositis and bilateral L5-S1 radiculopathy, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1990 to October 1990, 
with a period of active duty for training in August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA).  That decision, in pertinent part, 
continued a 40 percent disability rating for lumbar 
paravertebral myositis and bilateral L5-S1 radiculopathy.

The Board remanded the claim in January 2000 for further 
development, which has been completed.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  Evidence of record does not reasonably show that the 
veteran currently has a pronounced case of intervertebral 
disc syndrome with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Neither does the evidence reasonably indicate that the 
veteran has had incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

3.  The veteran is currently in receipt of the maximum rating 
available under the schedular criteria for limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

Lumbar paravertebral myositis and bilateral L5-S1 
radiculopathy are not more than 40 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5293 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to this claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO has 
obtained records corresponding to medical treatment reported 
by the veteran and has afforded him a VA examination to 
assess the severity of his disability.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to this 
claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a February 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware that the letter noted above was sent after 
the veteran was issued an initial denial of his claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004) (stating that, in order to be considered valid, notice 
of the VA's duty under the VCAA must be issued prior to the 
initial decision by the RO).  However, in this instance, the 
Board finds such circumstances do not prejudice the veteran 
as the RO adjudicated the claim on the merits in the April 
2003 supplemental statement of the case.  Additionally, the 
veteran has not indicated that there is additional evidence 
in this case, which has not already been considered by the 
RO.


II.  Factual Background

Service medical records indicate that the veteran injured his 
back in August 1992 while on active duty for training.

In a September 1997 decision, service connection for lumbar 
paravertebral myositis was granted, and an initial disability 
rating of 10 percent was assigned.

A June 1996 private EMG report noted bilateral L5 and S1 
radiculopathy.  The veteran reported low back pain with 
radiation to the left lower extremity and occasional 
numbness.  No incapacitating episodes were noted in this 
report.

A February 1998 VA spinal examination report noted that the 
veteran complained of moderate back pain, which radiated to 
his legs.  The veteran reported that he had not sought 
treatment for symptoms within the last six months.  He 
reported that he was treated and discharged at a walk-in 
clinic the last time he sought treatment for his back pain.  
No incapacitating episodes were reported.  On examination, 
the veteran had full range of motion in the lumbar spine.  
There was no objective evidence of painful motion of the 
lumbar spine.  There was objective evidence of moderate left 
lumbosacral paravertebral muscle spasm.  There was no 
objective evidence of weakness of the legs.  There was 
objective evidence of moderate tenderness to palpation on the 
left lumbosacral paravertebral muscles.  Knee and ankle jerks 
were +2 bilaterally and symmetrical.  He had positive 
straight leg raising and Lasegue sign at 90 degrees.  He had 
diminished pinprick and smooth sensation on the left L5 
dermatome of the foot.  There was no muscle atrophy of the 
lower extremities.  He had a normal gait cycle.  He had 
normal muscle strength in both lower extremities.

A February 2003 VA spinal examination report noted that the 
claims folder was reviewed.  At the examination, the veteran 
reported no low back pain.  He complained of occasional 
moderate to severe low back pain depending on his physical 
activities.  The veteran also complained of frequent tingling 
of the plantar aspect of the feet, more in the right foot.  
The veteran stated that he had not gone to the emergency room 
or seen a physician during the previous year for treatment 
for severe low back pain.  The veteran did not refer to any 
limitation in his job due to his low back condition.  On 
examination, forward flexion was 60 degrees, with 95 degrees 
being noted as normal.  Backward flexion and rotation were 35 
degrees, with 35 degrees being noted as normal.  Lateral 
flexion was 40 degrees, with 40 degrees being noted as 
normal.  No pain was noted on range of motion at the 
examination.  The examiner noted that the veteran was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or flare-ups.  There was 
no objective evidence of painful motion on all movement of 
the lumbosacral spine.  There was no palpable lumbosacral 
spasm.  There was no weakness of the legs, and there was 
normal muscle strength of 5/5.  There was no tenderness to 
palpation on the lumbosacral area.  The veteran had 
diminished pinprick and smooth sensation on both L4-L5 and 
L5-S1 dermatomes of the leg.  There was no atrophy of the 
lower extremities.  Muscle tone and strength were normal in 
the lower extremities.  Lasegue's sign and straight leg 
raising were positive on the right leg and negative on the 
left leg.  The examiner stated that the veteran had no acute 
episodes in the previous 12 months where had to go to a 
physician for a prescription of bed rest.  The examiner noted 
that a lumbosacral MRI conducted in conjunction with the VA 
examination showed no herniated or bulging discs.  No spinal 
canal stenosis or narrowing of the neural foramina was 
present.

A March 2003 VA neurological examination report noted that 
the veteran's claims folder was reviewed.  The veteran denied 
weakness, fatigue or true functional loss.  The veteran 
complained of back pain that was precipitated by physical 
exertion.  He did not report any incapacitating episodes.  
The examiner noted that the veteran had a radiculopathy with 
pain and paresthesia, but no motor deficit.  On examination, 
there was decreased pinprick sensation in the feet 
bilaterally.  Deep tendinous reflexes were considered 2+ in 
the upper and lower extremities.  The rest of the sensory and 
motor examinations were within normal limits.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The rating criteria contained in that Diagnostic Code 
pertaining to disorders of the spine were recently revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  Where the 
law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The veteran was 
notified of the new rating criteria in a letter dated in 
October 2003.

In the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces.  
Special monthly compensation may be considered.  With lesser 
involvements rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Ankylosis of the lumbar spine, in a favorable position, is 
rated 30 percent disabling.  Ankylosis in an unfavorable 
position warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003).

Severe limitation of lumbar spine motion is rated 40 percent 
disabling.  38 C.F.R. § 4.71a Diagnostic Code 5292.  This is 
the maximum rating available under this code.

Alternatively, a spine disorder may be rated on the basis of 
the severity of any intervertebral disc syndrome under 
Diagnostic Code 5293.  

Under the old version, a 20 percent rating is warranted for 
intervertebral disc syndrome which is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The new version of Diagnostic Code 5293, effective September 
26, 2003, provides that intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent rating is warranted 
if there are incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 40 percent for lumbar paravertebral myositis and 
bilateral L5-S1 radiculopathy.  Initially, the Board notes 
that the only Diagnostic Code under which a higher rating is 
available and under which the veteran may also be 
appropriately be rated is Diagnostic Code 5293.  Even if the 
veteran were rated under Diagnostic Code 5292, which deals 
with limitation of motion, he is already in receipt of the 
maximum rating available under that code.  Furthermore, the 
evidence of record does not indicate that the veteran 
experiences ankylosis of the spine so as to warrant a rating 
under those applicable codes.

A 60 percent rating is not warranted at this time under 
Diagnostic Code 5293 under the old criteria.  Evidence of 
record does not indicate that the veteran currently has a 
pronounced case of intervertebral disc syndrome with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Although the February 1998 VA 
examination report noted some left paravertebral muscle 
spasm, the February 2003 VA spinal examination report noted 
that there was no palpable lumbosacral spasm.  Ankle jerks 
were noted to be +2 bilaterally and symmetrical in the 
February 1998 VA examination report.  Neither does the 
evidence indicate that the veteran has had incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months so as to warrant a 60 percent rating under 
the new criteria.  The veteran specifically stated that he 
had not sought treatment during the previous year for severe 
low back pain.  In addition, he did not refer to any 
limitation in his job due to low back pain.  Other medical 
reports of record do not refer to any incapacitating episodes 
during the previous 12 months.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board finds that a 40 percent evaluation 
contemplates the symptomatology that the veteran experiences, 
as documented by the evidence of record.  See 38 C.F.R. 
§§ 4.40, 4.45.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's lumbar spine disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to an increased rating for lumbar paravertebral 
myositis and bilateral L5-S1 radiculopathy, currently 
evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



